{¶ 20} I join the court's opinion, however, I write separately to note that Bradley's conviction is supported by overwhelming evidence outside of any gang-related activity. In my view, courts should proceed with caution when admitting evidence of gang association and gang-related activity, because it can be highly inflammatory and its probative value can be substantially outweighed by the danger of unfair prejudice.
 {¶ 21} In the instant case, identification with a gang did not make the existence of a fact related to the charges against Bradley more or less probable. Therefore, the gang-related evidence became a part of this case only on rebuttal. Evidence that the front passenger seat of Bradley's car had been modified to create a secret compartment suggests that he had knowledge of the drugs found there and steers clear of being found guilty by association.